Bird, J.
(dissenting). Llewellyn Monger became a member of the defendant association on September 1,1900, and a benefit certificate was issued to him for $1,000. When he became a member of the association, he resided at Benton Harbor, in this State, but subsequently removed to Waterville, Wash., where he died in March, 1905. The association refused to pay on the ground that at the time of the death of Llewellyn he was suspended from the association for his failure to pay a special assessment payable in July, 1904. Suit was commenced and judgment by default was taken by the plaintiff. Subsequently this court set aside the judgment on jurisdictional grounds. 145 Mich. 683 (108 N. W. 1111). Suit was again commenced and resulted in a judgment for plaintiff. This judgment was also vacated by this court for the reason that, under the amended laws of the order, it was the duty of claimant to file and present her claim to the cabinet of the order. 156 Mich. 645 (121 N. W. 823, 24 L. R. A. [N. S.] 1027). The claim was then presented to the cabinet and rejected. An appeal to the senate was taken and a like result reached. Another suit, the present one, was then begun to recover upon the certificate, and, after a trial on the merits, the court directed a verdict for the plaintiff. The important questions raised by the defendant are: (1) Did the trial court have jurisdiction ? (2) If it did have jurisdiction, was Llewellyn Monger legally suspended from membership at the time of his death ?
*6241. Did the trial court have jurisdiction? It appears that, after Llewellyn Monger became a member of the association, the laws of the order were amended,- creating a tribunal within the order to determine the differences arising between the association and its members, and providing that the decision of the tribunal should be final and conclusive. It is claimed this law was enacted in December, 1901. It was offered in evidence, and, for the purpose of laying the foundation for its reception, defendant’s counsel produced a book which was identified by the general manager as the record book of the association. At pages 83 and 84 of the book there appeared what purported to be the minutes of a special meeting of the senate, at which the law in question was enacted. The entire proceedings of this meeting, save the date, including the signatures. of the president and secretary, were in printed form and pasted in the book. It was further shown by the general manager that the minutes of this meeting were originally in typewritten form, that he assisted the secretary in getting them ready for publication to be sent to the members, and in so doing he personally read over the laws and the secretary verified them with the original resolution. The record was objected to by the plaintiff because not sufficiently proved. The trial court- agreed with the plaintiff, and at the close of the trial excluded the record. In view of the former opinion of this court, this law was an important element in the case to both parties, because, if established, it seriously affected the plaintiff’s right of recovery. Under such circumstances, the record of its enactment should have been established by evidence which would have left little room for doubt of its authenticity. Beyond the fact that the law is found in the record book of the association, there is little to prove its authenticity. The general manager testifies that he assisted in preparing the minutes for publication to send to the members, but he does not say that the copy which was pasted in the book was a correct copy of the original typewritten ones. There was no *625showing that the record at that time was in his possession, nor that it was ever in his possession, nor that he was familiar with it, nor how it was kept. There was no showing by whom the minutes were pasted in the book and there was no handwriting, nor signatures, from which it could be inferred that it was the work of the secretary. Neither was there any showing by any one who knew that such a law 'was ever enacted by the senate. Minutes of other meetings, which appeared in the record book and were admitted in evidence, were signed by the autograph signature of the secretary; but why it did not appear at the close of these minutes is not explained.
In Herman v. Supreme Lodge Knights of Pythias of the World, 66 N. J. Law, 77 (48 Atl. 1000), it was sought to defeat the payment of a certificate by an after-enacted by-law. The by-law was offered and rejected by the trial court. In passing upon whether the by-law was properly rejected by the trial court, the appellate court said, in part:
“ The only attempt at proof of the alleged law of 1896 was by a printed pamphlet purporting to be the constitution and general laws of the endowment rank of the order, which was excluded as evidence because not proved. One Charles Marks, the secretary of the local New Jersey section of that rank, was shown this pamphlet, and asked whether or not it contained the rules and regulations of the Order of Knights of Pythias in force April 11, 1899, and, upon due objection, the question was overruled. A similar question, propounded to Elmer E. Margerum, who said he was grand keeper of records and seals of the State of New Jersey of the Knights of Pythias, was overruled. No other evidence on the subject was offered.
“ In Downie v. Passaic County, 54 N. J. Law, 223 [23 Atl. 954], this court held that a by-law of the board of chosen freeholders was not proved by the use at a trial of a printed book containing it and purporting to be, 6 the by-laws of the Board of Chosen Freeholders of the County of Passaic,’ and that such book would have been inadmissible in evidence. It is too plain for argument that, in order to vary an existing contract, strict proof of the enactment of a law claimed to have such effect is requisite. *626Proof by members of the order that copies of what purported to be the laws extant had been promulgated could not legally stand in lieu of direct proof of such enactment.”
It was said in Highland Turnpike Co. v. M’Kean, 10 Johns. (N. Y.) 154 (6 Am. Dec. 324), where a like question was under consideration, that—
“The general rule is (and it is a rule of evidence essential to public convenience), that corporation books are evidence of the proceedings of the corporation, but then it must appear that they are the corporation books, and that they have been kept as such, and the entries made by the proper officer, or some other person in his necessary absence.”
See, also, 17 Cyc. p. 403. We think the trial court was right in excluding the law upon the ground that it had not been properly proved.
2. Was Llewellyn Monger legally suspended from membership at the time of his death ? It is contended by the defendant that in June, 1904, a special assessment was levied by the senate, payable in July; that notice of this special assessment was mailed Llewellyn Monger at his last known address at Waterville, Wash.; that under the rules of theorder Monger had all of the month of July to make payment, and, as one month must elapse after that before he could be suspended, he would have all of the month of August in which to make payment; that he failed to respond within that time and by reason thereof was automatically suspended from membership on September 1, 1904.
The plaintiff denies that under the rules of the order he could be suspended at that time, because it was admitted that on October 23, 1903, the assured paid in advance 12 assessments. The receipt given by the association at that time shows that this payment would pay all regular assessments up to and including September, 1904. Plaintiff says that one of these assessments should have been applied on the special assessment. Then the special assessment would have been paid and the regular assessments *627would have been paid up to and including August, 1904. For the nonpayment of the September assessment he could not have been suspended until November 1, 1904. Before that date and on September 15th, the father of the insured tendered to the company $5.80 more for future assessments (and this tender is admitted in the record), and was refused by the defendant. The whole difficulty apparently lies in the fact that the association suspended the insured for nonpayment of a special assessment while it had money in its hands belonging to him not yet applied to regular assessments. We do not think the association was justified in crediting the whole amount to regular assessments to the exclusion of special assessments, as the record does not show that, when the advance payments were made, the insured elected to have it applied solely to regular , assessments. If he did not,, then it was the duty of the association to apply one of these advance payments on the special assessment to rescue him from suspension. We think the trial court was right in holding that the insured was not suspended at the time of his death.
It is further insisted by the defendant that the reversal of the former judgment by this court is res adjudicaba of the present one. In the former case, the plaintiff recovered upon the merits in the trial court. This court reversed that judgment, and ordered a new trial. Subsequently that case was discontinued in the trial court, and the claim was presented to the tribunal of the order in accordance with the holding of this court. There the claim was rejected. Then the present suit was begun. On the former appeal to this court, several questions were presented, but only one was passed upon, and that one was the validity of such a law, which appeared to have been enacted by the defendant order with reference to death claims. This law was held to be valid and binding on the insured, and that it had not been waived by the defendant. The question as to whether such a law had ever been legally passed was not raised. The validity of the law, and not its existence, was the question determined. *628The question of the validity of the law raised a jurisdictional question. If it were valid, then the trial court had no jurisdiction to entertain the case. In determining this jurisdictional question as it did, this court held, in effect, that the suit was prematurely begun. Judgments rendered in suits prematurely brought are no bar to subsequent ones on the same claims. Gray v. Dougherty, 25 Cal. 266; Peck v. Easton, 74 Conn. 456 (51 Atl. 134); Williams v. Lewis, 124 Ind. 344 (24 N. E. 733); Seaton v. G. C. Hixon & Co., 35 Kan. 663 (12 Pac. 22); Oleson v. Merrihew, 45 Wis. 397; Harrison v. Insurance Co., 102 Iowa, 112 (71 N. W. 220, 47 L. R. A. 709); McNees v. Insurance Co., 69 Mo. App. 232; Franks v. Fecheimer, 44 Mich. 177 (6 N. W. 215). The parties, therefore, came up to the last trial with but one question judicially settled, and that was the validity of such a law as the defendant claimed to have passed. The reversal of the former judgment left all other questions open. 24 Am. & Eng. Ene. Law, p. 812, and cases cited. If, then, the defendant could establish that it had such a law as it claimed to have enacted, that would put an end to the controversy. It made the attempt and failed because of its defective records, and it is now in the same situation as though it had never made the attempt to establish it. Suppose defendant had neither pleaded the existence of the law nor made any attempt to prove it; could it now be reasonably argued that the former decision of this court was a bar to a recovery in this one ? Obviously counsel thought it was necessary, not only to plead, but to prove, the existence of the law as a part of his- case. If it were necessary, it would follow that plaintiff had a right to contest it. The defendant’s proof having been deficient on this issue, we think the trial court was right in his conclusion.
It is further contended by defendant that it had a right to have the question of the waiver of Monger’s membership and his acquiescence in his suspension submitted to *629the jury. We think the trial court was right in holding that, under the testimony, no question of fact was made out for the jury.
The judgment of the trial court should be affirmed.
Moore, C. J., concurred with Bird, J.